DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/512,407, Clamping Mechanism and Handheld Gimbal, filed on July 16, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 10, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "an external thread" bridging lines 16-17 and "an internal thread" in line 17 are intended to refer to the original recitation of the term "an external thread" in bridging lines 9 and 10 of claim 1 and "an internal thread" in line 10 of claim 1.
	Claim 10 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited 
	Claim 11 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a locking ring" and "a ring seat" in line 5; "an external thread" bridging lines 6 and 7; and "an internal thread" in line7 are intended to refer to the original recitation of the term "a locking ring" and "a ring seat" in line 8 of claim 1; "an external thread" bridging lines 16 and 17 of claim 1; and "an internal thread" in line 17 of claim 1, respectively.  Note lines 5-18 of claim 11 are redundant; these limitations are already provided for in claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,448,588 to Barnard.  Barnard discloses a clamping mechanism (10) comprising: an upper clamping portion (54), a lower clamping portion (58, 60) opposite to the upper clamping portion, a clamping arm (20) connected to the upper clamping portion and the lower clamping portion, a connecting arm (16) rotatably connected with the clamping arm, and a locking component (18); the locking component limits relative rotation of the clamping arm and the connecting arm; the locking component is disposed on a rotational connection position of the clamping arm and the connecting arm; wherein the locking component comprises a locking ring (70) and a ring seat (68); the ring seat is disposed on the clamping arm; the ring seat protrudes toward the connecting arm; an external thread is disposed on the ring seat; an internal thread is disposed on the locking ring and matches with the external thread; the locking ring is moved toward the clamping arm by matching the internal thread with the external thread when the locking ring rotates; and the locking ring is pressed against the clamping arm to lock the clamping arm and the connecting arm.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of U.S. Patent Application Publication No. 2004/0206870 to Worrall.  Barnard discloses the claimed invention except for the limitation of a knurl being disposed on a periphery surface of the locking ring.
Worrall teaches a mount having a connecting arm (21) and a locking component that limits relative rotation of the connecting arm, the locking component is disposed on a rotational connection position of the connecting arm, the locking component having a locking ring (27) and a ring seat (11 & 23), an external thread (15) is disposed on the ring seat, an internal thread (28) is disposed on the locking ring and matches with the external thread, and wherein a knurl (31) is disposed on a periphery surface of the locking ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking ring in Barnard to have included the knurl disposed on a periphery surface of the locking ring as taught by Worrall for the purpose of providing grip assisting means to facilitate tightening and loosening of the locking ring relative to the ring seat.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnard.  Barnard discloses the claimed invention except for the limitation of the ring seat being disposed on the connecting arm and protrudes toward the clamping arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking component in Barnard to have included the ring seat on the connecting arm, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and would not have yielded any unpredictable results.
Allowable Subject Matter
Claims 4, 6, 8, 11, and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. The rejections advanced against claims 1, 3, and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively stands because the prior art to Barnard and Worrall is still applicable.
In regards to applicant's arguments, that applicant's locking component of the present disclosure is distinguishable from the ball and the socket connector of Barnard's disclosure, the examiner disagrees.  The claimed subject matter of applicant's disclosure is examined in light of the specification and drawings and the claimed subject matter is given the broadest interpretation, for this reason, Barnard meets the claimed subject matter of applicant's claimed invention in regards to claim 1.  It is noted that the locking mechanism of the Barnard reference discloses several components used together to for an integral unit, that is, the locking mechanism, however, applicant's 
In regards to the applicant's argument that Barnard locking ring does not move toward the connecting arm by matching the internal thread with the external thread when the locking ring rotates, the locking ring in Barnard does indeed move toward the connecting arm by matching the internal thread with the external thread when the locking ring is rotated in a counterclockwise direction in regards to the locking seat, note, the claim does not specify the direction of the rotation of the locking ring when it is moved toward the connecting arm.  Note, the claim just cites in lines 11-13 that "the locking ring is moved toward the connecting arm by matching the internal thread with the external thread when the locking ring rotates," this is given its broadest interpretation since the threads are matched upon loosening and tightening the locking ring on the locking seat.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., static friction force is generated by the abutment of the locking ring and the connecting arm to achieve the locking of the locking ring and the connecting arm, so that the clamping arm is locked with the connecting arm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            April 10, 2021